ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AEGEAN SEA CONTINENTAL SHELF CASE
(GREECE v. TURKEY)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

ORDER OF 11 SEPTEMBER 1976

1976

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER ÉGÉE

(GRÈCE c. TURQUIE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE DU 11 SEPTEMBRE 1976
Official citation:

Aegean Sea Continental Shelf, Interim Protection, Order of
Il September 1976, I.C.J. Reports 1976, p. 3.

Mode officiel de citation:

Plateau continental de la mer Egée, mesures conservatoires,
ordonnance du 11 septembre 1976, C.I_J. Recueil 1976, p. 3

 

Sales number
N° de vente: 423

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1976 1976
11 septembre

Rôle général
n° 62

11 septembre 1976

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER ÉGÉE
(GRÈCE c. TÜRQUIE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE

Présents: M. JIMÉNEZ DE ARÉCHAGA, Président; M. NAGENDRA SINGH,
Vice-Président; MM. FORSTER, GROS, LACHS, DILLARD,
Morozov, sir Humphrey Wazpock, MM. Rupa, MOSLER,
ELIAS, TARAZI, juges; M. STASSINOPOULOS, juge ad hoc;
M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour,
Vu l'article 66 du Règlement de la Cour,

Vu la requête enregistrée au Greffe le 10 août 1976, par laquelle la
Grèce a introduit une instance contre la Turquie au sujet d’un différend
sur la délimitation du plateau continental relevant de la Grèce et de la

4
MER ÉGÉE (ORDONNANCE 11 IX 76) 4

Turquie dans la mer Egée et sur les droits respectifs de ces Etats d’explorer
et d'exploiter le plateau continental de la mer Egée;

Rend l’ordonnance suivante:

1. Considérant que la requête susmentionnée indique comme bases de
compétence l’article 17 de l’Acte général de 1928 pour le règlement paci-
fique des différends internationaux, rapproché de l’article 36, para-
graphe 1, et de l’article 37 du Statut, ainsi qu’un communiqué conjoint
publié à Bruxelles le 31 mai 1975, et qu’elle prie la Cour de dire et
juger:

«i) qu’en tant que partie du territoire grec les îles grecques [énumé-
rées dans la requête] ont droit à la portion du plateau continental
relevant de ces îles conformément aux principes et règles appli-
cables du droit international;

ii) quel est dans la mer Egée le tracé de la limite (ou des limites) entre
les étendues du plateau continental relevant de la Grèce et de la
Turquie conformément aux principes et règles du droit inter-
national que la Cour jugera applicables à la délimitation du
plateau continental des zones susvisées de la mer Egée;

iii) que la Grèce est habilitée à exercer sur son plateau continental
des droits souverains et exclusifs aux fins de la recherche, de
l'exploration de ce plateau et de l’exploitation de ses ressources
naturelles;

iv) que la Turquie n’est habilitée 4 entreprendre aucune activité
d@’exploration, d’exploitation, de recherche ou autre sur le plateau
continental grec sans le consentement de la Gréce;

v) que les activités de la Turquie décrites [dans la requéte] en-
freignent le droit souverain et exclusif de la Gréce d’explorer et
d’exploiter son plateau continental ou d’autoriser les recherches
scientifiques sur le plateau continental;

vi) que la Turquie doit s’abstenir de poursuivre ou d’entreprendre
des activités du type visé a l’alinéa iv) ci-dessus dans les zones du
plateau continental que la Cour jugera relever de la Grèce.»

2. Vu la demande datée du 10 août 1976 et enregistrée au Greffe le
même jour, par laquelle le Gouvernement grec, invoquant l’article 33 de
PActe général de 1928 pour le règlement pacifique des différends inter-
nationaux, l’article 41 du Statut et l’article 66 du Règlement, prie la Cour
d'indiquer, en attendant l’arrêt définitif en l’affaire dont la Cour a été
saisie par la requête en date du même jour, les mesures conservatoires
suivantes:

«[La Grèce] ... prie la Cour de prescrire aux Gouvernements grec
et turc:

1) de s’abstenir, sauf consentement de l’autre gouvernement et en
5
MER ÉGÉE (ORDONNANCE 11 IX 76) 5

attendant l’arrêt définitif de la Cour en l’espèce, de toute activité
d’exploration et de toute recherche scientifique concernant les
zones du plateau continental à l’intérieur desquelles la Turquie a
accordé des concessions ou des permis, ou qui sont adjacentes aux
îles, ou qui se trouvent à d’autres égards en litige dans la présente
espèce;

2) de s’abstenir de prendre de nouvelles mesures militaires ou de se
livrer à des actions qui pourraient mettre en danger leurs relations
pacifiques. »

3. Considérant que, le jour du dépôt de la requête introductive d’ins-
tance et de la demande en indication de mesures conservatoires, copie
de l’une et de l’autre a été remise par le Greffier à l’ambassadeur de
Turquie aux Pays-Bas, intermédiaire désigné par le Gouvernement turc
à titre général pour les communications que la Cour lui adresse conformé-
ment au Statut et au Règlement;

4. Considérant que, conformément à l’article 40, paragraphe 3, du
Statut et à l’article 37, paragraphe 2, du Règlement, des copies de la
requête ont été transmises aux Membres des Nations Unies par l’entre-
mise du Secrétaire général et aux autres Etats admis à ester devant la
Cour;

5. Considérant que, en application de l’article 31, paragraphe 3, du
Statut, le Gouvernement grec a désigné S. Exc. M. M. Stassinopoulos,
ancien président de la République hellénique, ancien président du Conseil
d'Etat, pour siéger comme juge ad hoc en l’affaire; et considérant que le
Gouvernement turc ne s’est pas prévalu du droit que lui confère cet
article de désigner un juge ad hoc;

6. Considérant que le Gouvernement grec et le Gouvernement turc ont
été avisés le 18 août 1976 que la Cour tiendrait des audiences publiques
à partir du 25 août 1976 pour donner aux parties la possibilité de présenter
leurs observations sur la demande en indication de mesures conservatoires
déposées par le Gouvernement grec;

7. Considérant que, le 26 août 1976, le Greffe a reçu du ministère des
affaires étrangères de Turquie une lettre en date du 25 août 1976 contenant
les «observations du Gouvernement turc sur la demande en indication de
mesures conservatoires présentée par le Gouvernement grec le 10 août
1976»; :

8. Considérant que, dans ces observations, le Gouvernement turc a
soutenu que la requête de la Grèce était prématurée; que la Cour n’avait
pas compétence pour en connaître ; et que la protection des droits reven-
diqués par la Grèce n’exigeait pas les mesures conservatoires sollicitées;
considérant que, dans ces conditions, le Gouvernement turc suggérait de
rejeter la demande en indication de mesures conservatoires de la Grèce et,
faute de compétence, de rayer l’affaire du rôle; et considérant qu'aucun
agent n’a été désigné pour représenter la Turquie devant la Cour;

9. Considérant que, aux audiences publiques qui ont eu lieu les 25, 26

6
MER ÉGÉE (ORDONNANCE 11 IX 76) 6

et 27 août 1976, étaient présents devant la Cour les agents, conseils et
conseillers du Gouvernement grec;

10. Ayant entendu les observations orales sur la demande en indication
de mesures conservatoires présentées, au nom du Gouvernement grec,
par S. Exc. M. N. Karandreas et par MM. C. Eustathiades, D. P.
O’Connell et R. Pinto, professeurs, ainsi que les réponses données, au
nom de ce gouvernement, à deux questions posées respectivement par la
Cour et par l’un de ses membres;

11. Ayant pris connaissance de la réponse écrite faite le 28 août 1976
par l’agent de la Grèce à la question qu’un membre de la Cour lui avait
posée ;

12. Constatant qu’aux termes de la conclusion finale du Gouvernement
grec, présentée à l’audience du 26 août 1976 et déposée par écrit au
Greffe, «la Grèce maintient les conclusions contenues dans sa requête du
10 août 1976 en indication de mesures conservatoires » et qu’elle demande
donc l’indication des mesures énoncées au paragraphe 2 ci-dessus;

13. Constatant que le Gouvernement turc ne s’est pas fait représenter
aux audiences; et considérant que la non-comparution de l’un des Etats
en cause ne saurait en soi constituer un obstacle à l’indication de mesures
conservatoires;

14, Considérant que la possibilité de faire entendre leurs observations
sur la demande en indication de mesures conservatoires a été offerte au
Gouvernement grec et au Gouvernement turc;

*

15. Considérant que les droits qui, selon la Gréce, peuvent étre pro-
tégés par l’indication de mesures conservatoires sont énoncés dans sa
demande du 10 août 1976 de la manière suivante:

«i) les droits souverains de la Gréce aux fins de la recherche, de
Vexploration et de l’exploitation du plateau continental relevant
de la Grèce et adjacent aux îles de Samothrace, Lemnos, Aghios
Eustratios, Lesbos, Chio, Psara, Antipsara, Samos, Icarie et a
toutes les îles du Dodécanése (Patmos, Leros, Calimnos, Cos,
Astypalée, Nisyros, Télos, Simi, Chalki, Rhodes, Carpathos,
etc.), ci-après dénommées les îles, les droits en question étant
exclusifs en ce sens que, sila Grèce n’entreprend pas de recherches
sur le plateau continental et n’explore ou n’exploite pas ses
ressources naturelles, nul ne peut entreprendre de telles activités
ni revendiquer de droits sur ledit plateau continental sans le
consentement exprés de la Gréce;

ii) les droits de la Grèce à ce que la Turquie respecte ses engage-
ments, au titre de l’article 2, paragraphe 4, et de l’article 33 de la
Charte des Nations Unies ainsi que de l’article 33 de l’Acte
général pour le règlement pacifique des différends internationaux,

7
MER ÉGÉE (ORDONNANCE 11 IX 76) 7

de s’abstenir de toute mesure susceptible d’avoir une répercussion
préjudiciable à Pexécution de toute décision judiciaire adoptée
dans la présente instance et de s’abstenir de tout acte, de quelque
nature qu’il soit, susceptible d’aggraver ou d’étendre le présent
différend entre la Grèce et la Turquie;

iii) tous les droits qui pourraient résulter pour la Grèce de la décision
rendue par la Cour à l’issue de la présente instance ».

16. Considérant que, dans sa requête et dans sa demande en indication
de mesures conservatoires, le Gouvernement grec allégue notamment
que, après l’octroi par la Turquie, en 1973, de permis de recherche
pétrolière à la Société nationale turque des pétroles (TPAO) dans une
zone qui empiète sur le plateau continental revendiqué par la Grèce comme
relevant de certaines îles grecques de la mer Egée, des échanges et des
entretiens diplomatiques relatifs à un différend entre la Grèce et la
Turquie sur certaines zones du plateau continental de ia mer Egée ont
eu lieu mais n’ont pas abouti au règlement de ce différend; considérant
que le 13 juillet 1976 il a été annoncé que le bâtiment de recherche sismique
turc MTA Sismik I entreprendrait des recherches dans la mer territoriale
turque et en haute mer, et qu'il a été précisé, de source officielle turque, que
le MTA Sismik I ne serait pas escorté par des navires de guerre mais que
toutes les mesures nécessaires seraient prises pour qu’en cas d’attaque
contre le navire l'alarme soit donnée immédiatement et que l’action de
rétorsion soit instantanée; considérant que les 6, 7 et 8 août il a été
constaté que le MTA Sismik I se livrait à des explorations sismiques dans
des zones du plateau continental de la mer Egée qui, selon le Gouverne-
ment grec, relèvent de la Grèce; et considérant que la Grèce soutient que
les activités du navire turc enfreignent ses droits souverains et exclusifs
quant à l'exploration et à l’exploitation du plateau continental relevant
de la Grèce;

17. Considérant que la Grèce fait valoir que l’indication de mesures
conservatoires se justifie en l’espéce pour les motifs suivants:

i) En ce qui concerne la protection des droits souverains d’exploration
et d’exploitation revendiqués par la Grèce et le droit revendiqué par la
Grèce à ce que la Turquie respecte l’obligation qu’elle aurait de
s’abstenir de toute mesure susceptible d’avoir une répercussion pré-
judiciable à l'exécution de toute décision judiciaire, pour le motif que
l’octroi par la Turquie de permis de recherche et les activités d’explo-
ration anticipent forcément sur l’arrêt de la Cour et qu’une atteinte
au droit d’un Etat riverain à l’exclusivité des connaissances touchant
son plateau continental constitue un préjudice irréparable;

ii) En ce qui concerne la protection du droit revendiqué par la Grèce à ce
que la Turquie respecte l’obligation qu’elle aurait de s’abstenir de tout
acte susceptible d’aggraver ou d’étendre le présent différend, pour le
motif que, si les activités incriminées se poursuivaient, elles auraient
pour conséquence d’aggraver le différend et de compromettre le
maintien de relations amicales entre les deux Etats;
MER ÉGÉE (ORDONNANCE 11 IX 76) 8

18. Considérant que le Gouvernement turc, dans ses observations com-
muniquées à la Cour le 26 août 1976, soutient que les mesures conserva-
toires sollicitées ne s’imposent pas et ne devraient pas être indiquées,
notamment pour le motif que les activités d’exploration de la Turquie dont
se plaint la Grèce ne sauraient être considérées comme mettant aucune-
ment en cause l’existence de droits éventuels de la Grèce sur les zones con-
testées; que, même si l’on admettait que les activités d'exploration de la
Turquie portent atteinte aux droits de la Grèce, il n’y a aucune raison
pour que le tort ainsi causé ne puisse pas être réparé ou pour que l’exécu-
tion de l’arrêt que la Cour pourrait rendre s’en trouve compromise; et, en
ce qui concerne la demande tendant à ce que la Cour prescrive aux deux
parties de «s’abstenir de prendre de nouvelles mesures militaires ou de se
livrer à des actions qui pourraient mettre en danger leurs relations
pacifiques », que la Turquie n’a nullement l'intention de prendre l'initiative
d'employer la force;

19. Considérant que le Gouvernement grec fonde sa demande en indi-
cation de mesures conservatoires non seulement sur l’article 41 du Statut
de la Cour mais aussi sur l’article 33 de l’Acte général de 1928 susmen-
tionné; considérant cependant que le Gouvernement turc a fait savoir à
la Cour que selon lui l’Acte général de 1928 n’est plus un traité en vigueur
entre la Grèce et la Turquie; et subsidiairement que, même s’il était en
vigueur et faisait droit entre elles, les questions soumises à la Cour dans
la requête tombent dans le cadre de la réserve b) de l’instrument d’adhésion
de la Grèce à l’Acte général, en date du 14 septembre 1931; considérant
que cette réserve exclut des procédures décrites par l’Acte général «les
différends portant sur des questions que le droit international laisse à la
compétence exclusive des Etats et, notamment, les différends ayant trait
au statut territorial de la Grèce, y compris ceux relatifs à ses droits de
souveraineté sur ses ports et ses voies de communication»; et que la
Turquie s’estime donc justifiée à considérer les questions mentionnées
dans la requête comme exclues de l’application de l’Acte;

20. Considérant que la Grèce prie la Cour d'admettre que cet Acte doit
être présumé en vigueur entre la Grèce et la Turquie et soutient que les
termes de la réserve b) figurant dans l’instrument d'adhésion de la Grèce
ne s’appliquent pas à l’objet de sa requête du 10 août 1976;

21. Considérant qu’il n’est pas nécessaire que la Cour aboutisse à une
conclusion définitive en la phase actuelle de la procédure au sujet des
questions ainsi soulevées relativement à l’applicabilité de l’Acte de 1928
entre la Grèce et la Turquie et en conséquence qu’elle n’examinera la
demande en indication de mesures conservatoires que dans le cadre de
Particle 41 du Statut;
MER ÉGÉE (ORDONNANCE 11 IX 76) 9

22. Considérant que le pouvoir d’indiquer des mesures conservatoires
conféré à la Cour par l’article 41 du Statut a pour objet de sauvegarder le
droit de chacune des parties en attendant que la Cour rende sa décision;
et que, dans l'affaire actuelle, ce pouvoir a trait essentiellement à la pro-
tection des droits qui sont invoqués dans la requéte grecque;

23. Considérant que les demandes que le Gouvernement grec formule
dans les conclusions de la requéte constituent des aspects ou des éléments
divers de sa prétention générale a étre titulaire de droits souverains et
exclusifs d’exploration et d’exploitation dans certaines zones du plateau
continental de la mer Egée; et que, par conséquent, c’est essentiellement
la protection des droits d’exploration et d’exploitation ainsi revendiqués
qui doit retenir l’attention de la Cour dans son examen de la présente
demande en indication de mesures conservatoires;

24. Considérant que, eu égard aux droits ainsi allégués, la Grèce prie
la Cour de prescrire aux Gouvernements grec et turc «de s’abstenir, sauf
consentement de l’autre gouvernement et en attendant l’arrêt définitif de
la Cour en l’espèce, de toute activité d'exploration et de toute recherche
scientifique» dans certaines zones spécifiées du plateau continental; et
qu’à l’appui de cette demande la Grèce invoque l’octroi susmentionné de
permis d’exploration turcs pour lesdites zones du plateau continental
ainsi que les activités d’exploration sismique menées par la Turquie ou
pour son compte dans lesdites zones;

25. Considérant que le pouvoir d’indiquer des mesures conservatoires
conféré à la Cour par l’article 41 du Statut présuppose qu’un préjudice
irréparable ne doit pas être causé aux droits en litige devant le juge et
qu'aucune initiative concernant les questions litigieuses ne doit anticiper
sur l’arrêt de la Cour;

26. Considérant qu’a cet égard le Gouvernement grec soutient que les
concessions accordées et les explorations sismiques effectuées par [a
Turquie dans les zones contestées du plateau continental risquent de
porter atteinte aux droits souverains et exclusifs revendiqués par la Gréce
dans ces zones; et qu’il soutient en outre que les explorations sismiques
turques menacent en particulier de réduire à néant le droit exclusif qu’il
dit être le sien d’acquérir des renseignements sur l’existence, l'importance
et la localisation des ressources naturelles de ces zones; que l'acquisition
et la diffusion de ces renseignements sans le consentement de la Grèce
mettent celle-ci dans une situation défavorable pour négocier avec les
acquéreurs éventuels de permis d’exploitation, ce qui constitue une
atteinte permanente à ses droits souverains en matière de formulation de
sa politique nationale d’énergie;

27. Considérant qu’étant donné ce qui précède le Gouvernement grec
fait valoir que les explorations sismiques effectuées par la Turquie dans
les zones contestées risquent de causer un préjudice irréparable aux droits
revendiqués par la Grèce dans sa requête ; qu’elles risquent d’empêcher le
rétablissement intégral de ces droits au cas où la Cour donnerait gain de
cause à la Grèce; et que la Cour doit user de son pouvoir d’indiquer des
mesures conservatoires quand «les droits des parties ne pourraient être

10
MER EGEE (ORDONNANCE 11 IX 76) 10

entièrement rétablis par un arrêt de la Cour au cas où l’on anticiperait
sur cet arrêt»;

28. Considérant que les zones du plateau continental où l’activité
incriminée par la Grèce a eu lieu sont par hypothèse des zones que la
Cour, en la présente phase de la procédure, doit considérer comme con-
testées et sur lesquelles la Turquie revendique elle aussi des droits d’explo-
ration et d'exploitation;

29. Considérant de surcroît comme manifeste que ni des concessions
unilatéralement accordées, ni des explorations unilatéralement entreprises
dans les zones contestées par l’un des deux Etats intéressés ne sauraient
créer de droits nouveaux, ni priver l’autre Etat des droits auxquels il
pourrait juridiquement prétendre; considérant que, dans des représenta-
tions faites les 7 février 1974, 24 mai 1974, 14 juin 1974, 22 août 1974, 21
et 23 juillet 1976, 7 et 9 août 1976, le Gouvernement grec a protesté avec
persistance contre ce qu’il considère comme des violations, par la Turquie,
de ses droits sur les zones de plateau continental dont il s’agit; considérant
que, dans une déclaration faite à Radio Ankara le 24 juillet 1976, le
ministre des affaires étrangères de Turquie a reconnu que les recherches
sismiques «n’ont pas pour objet d'établir des droits là où ces recherches
sont effectuées »; et considérant que, dans ses observations communiquées
à la Cour le 26 août 1976, le Gouvernement turc a déclaré ce qui suit:

«Une exploration effectuée par la Turquie comme celle dont se
plaint la Grèce ne saurait être considérée comme mettant aucunement
en cause l’existence de droits éventuels de la Grèce sur des zones du
plateau continental de la mer Egée. Les droits souverains sur le
plateau continental (y compris le droit exclusif d'exploration) qui
pourraient exister ne sont ni supprimés ni diminués par l’explora-
tion»;

30. Considérant que, d’aprés les renseignements dont la Cour dispose,
les explorations sismiques menées par la Turquie et dont se plaint la Gréce
sont effectuées par un bâtiment qui navigue à la surface de la haute mer et
procède de temps à autre à de petites explosions sous-marines; considérant
que ces explosions ont pour but d’envoyer des ondes sonores à travers le
lit de la mer et de recueillir ainsi des renseignements sur la structure
géophysique de la terre sous-jacente; considérant que l’on ne s’est pas
plaint de ce que ce genre d’exploration sismique risquait de causer un
quelconque dommage physique au lit de la mer, à son sous-sol, ou à leurs
ressources naturelles; considérant que les explorations sismiques aux-
quelles procède la Turquie présentent toutes le caractère temporaire qui
vient d’être décrit et ne s’accompagnent pas de l’établissement d’instaila-
tions sur le fond ou au-dessus du plateau continental; et considérant que
nul n’a prétendu que la Turquie se livrait à des opérations comportant
lappropriation effective ou tout autre usage des ressources naturelles
dans les zones contestées du plateau continental;

31. Considérant que l'exploration sismique des ressources naturelles du
plateau continental effectuée sans le consentement de l'Etat riverain

11
MER ÉGÉE (ORDONNANCE 11 IX 76) 1

pourrait sans doute soulever une question de violation du droit d’explo-
ration exclusif de cet Etat; et que, par conséquent, si la Cour devait donner
gain de cause à la Grèce sur le fond, l’activité d'exploration sismique de la.
Turquie pourrait alors être considérée comme une telle violation et être
invoquée comme une cause de préjudice éventuel aux droits exclusifs de
la Grèce dans les zones qui auraient été reconnues comme relevant de
cet Etat;

32. Considérant d’autre part que la simple possibilité d’une telle
atteinte à des droits en litige devant la Cour ne suffit pas à justifier l’exer-
cice du pouvoir exceptionnel d’indiquer des mesures. conservatoires que la
Cour tient de l’article 41 du Statut; que, d’après les termes exprès de cet
article, ce pouvoir n’est conféré à la Cour que dans la mesure où elle
estime que les circonstances exigent d’en faire usage pour protéger les
droits de chacun; et que cette condition, comme on l’a vu, présuppose que
les faits de la cause fassent‘apparaitre le risque d’un préjudice irréparable
aux droits en litige;

33. Considérant qu’en l'espèce la violation, reprochée à la Turquie, de
l'exclusivité du droit revendiqué par la Grèce de recueillir des renseigne-
ments sur les ressources naturelles de zones du plateau continental pour-
rait, si ce droit était établi, donner lieu à une réparation appropriée;
de sorte que la Cour n’est pas en mesure de considérer la violation alléguée
des droits de la Grèce comme un risque de préjudice irréparable aux droits
en litige devant elle exigeant l’exercice du pouvoir d’indiquer des mesures
conservatoires qu’elle tient de l’article 41 du Statut;

34. Considérant que le Gouvernement grec, en des termes déjà cités à
l'alinéa ii) du paragraphe 15 ci-dessus, s’est aussi prévalu, pour demander
à la Cour d'indiquer des mesures conservatoires, de son droit à ce que la
Turquie respecte les obligations dont elle est tenue en vertu de l’article 2,
paragraphe 4, et de l’article 33 de la Charte des Nations Unies; que ce
gouvernement demande expressément à la Cour de prescrire aux gouver-
nements des deux Etats de s’abstenir de prendre de nouvelles mesures
militaires ou de se livrer à des actions qui pourraient mettre en danger
leurs relations pacifiques; considérant, néanmoins, que le droit ainsi
invoqué ne fait l’objet d’aucune des diverses demandes dont la Grèce a
saisi la Cour par sa requête, et qu’en conséquence ce chef de demande ne
relève pas de l’article 41 du Statut;

35. Considérant aussi que la Cour se doit de relever que les obligations
mutuelles dont la Grèce et la Turquie sont tenues en vertu de l’article 2,
paragraphe 4, et de l’article 33 de la Charte ont un caractère manifeste-
ment impératif dans le cadre de leurs relations mutuelles et en particulier
en ce qui concerne leur différend actuel relatif au plateau continental de la
mer Egée;

12
MER EGEE (ORDONNANCE 11 IX 76) 12

36. Considérant qu’indépendamment des mesures destinées à protéger
ses droits la Grèce a demandé à la Cour, durant les audiences publiques,
d'indiquer des mesures conservatoires en vue d'empêcher l’aggravation
ou l’extension du différend; qu’avant de faire droit à cette demande la
Cour aurait à déterminer si, en vertu de l’article 41 du Statut, elle dispose
d’un pouvoir indépendant d’indiquer à cette fin des mesures conserva-
toires; que cependant, pour des motifs qui vont être exposés, ia Cour
n’estime pas nécessaire d'examiner ce point;

37. Considérant que la Cour n’ignore pas que, concurremment à
l'instance qui se déroule devant elle en vue de l'indication de mesures
conservatoires, le Conseil de sécurité des Nations Unies a lui aussi été
saisi du différend entre la Grèce et la Turquie au sujet du plateau con-
tinental de la mer Egée; considérant que, le 10 août 1976 (date du dépôt
de la requête et de la demande en indication de mesures conservatoires),
le représentant permanent de la Grèce auprès des Nations Unies a écrit
au président du Conseil de sécurité pour demander que le Conseil se
réunisse d'urgence en raison de «récentes violations flagrantes et répétées
par la Turquie des droits souverains de la Grèce sur son plateau continen-
tal dans la mer Egée »; et que le Conseil de sécurité a examiné la question
les 12, 13 et 25 août 1976 avec la participation des représentants de la
Grèce et de la Turquie;

38. Considérant que, le 25 août 1976, le Conseil de sécurité a adopté
par consensus une résolution (résolution 395 (1976)) par laquelle en par-
ticulier il demande instamment aux Gouvernements de Ja Gréce et de la
Turquie «de faire tout ce qui est en leur pouvoir pour réduire les tensions
actuelles dans la région de maniére 4 faciliter le processus de négociation »
et «de reprendre des négociations directes sur leurs différends » et les prie
instamment «de faire tout ce qui est en leur pouvoir pour obtenir que
celles-ci aboutissent à des solutions mutuellement acceptables »;

39. Considérant que, dans le préambule de cette résolution, le Conseil
de sécurité rappelle aux Gouvernements de la Grèce et de la Turquie
«les principes de la Charte des Nations Unies relatifs au règlement paci-
fique des différends ainsi que les diverses dispositions du chapitre VI de la
Charte touchant les procédures et les méthodes de règlement pacifique des
différends »; et qu’il rappelle également la nécessité pour les deux gouver-
nements «de respecter les droits et obligations internationaux mutuels et
d'éviter tout incident qui pourrait aggraver la situation et compromettre
par conséquent leurs efforts pour parvenir à une solution pacifique »;

40. Considérant que le ministre des affaires étrangères de Grèce a
déclaré au Conseil de sécurité, après l’adoption de la résolution 395
(1976), qu’il espérait que la résolution «écarteralit] les obstacles, ouvri-
ra[it] la voie vers la reprise du dialogue [avec la Turquie] et mèneralit] à
la solution du problème du plateau continental ... par des procédures
pacifiques»; et que le ministre des affaires étrangères de Turquie a dé-
claré, après l’adoption de la résolution, que le paragraphe demandant

13
MER ÉGÉE (ORDONNANCE 11 IX 76) 13

aux deux Etats de reprendre des négociations directes était «conforme à
la politique suivie avec persistance par la Turquie »;

41. Considérant que la Grèce et la Turquie, toutes deux Membres des
Nations Unies, ont expressément reconnu la responsabilité du Conseil de
sécurité quant au maintien de la paix et de la sécurité internationales;
considérant que, dans la résolution susmentionnée, le Conseil de sécurité
leur a rappelé, dans les termes reproduits au paragraphe 39 ci-dessus, les
obligations que la Charte des Nations Unies leur impose pour ce qui est
du règlement pacifique des différends; considérant en outre que, comme
la Cour l’a déjà indiqué, ces obligations ont un caractère manifestement
impératif en ce qui concerne leur présent différend relatif au plateau
continental de la mer Egée; et considérant que l’on ne saurait présumer
que l’un ou l’autre Etat manquera aux obligations que lui impose la
Charte des Nations Unies ou ne tiendra pas compte des recommanda-
tions du Conseil de sécurité qui lui sont adressées au sujet du présent dif-
férend ;

42. Considérant, en conséquence, qu’il n’est pas nécessaire pour la
Cour de statuer sur la question de savoir si l’article 41 du Statut lui con-
fère le pouvoir d’indiquer des mesures conservatoires dans le seul dessein
de prévenir l’aggravation ou l’extension d’un différend;

43. Considérant que, aux termes de l’article 66, paragraphe 5, du
Règlement, une décision de la Cour de ne pas exercer son pouvoir d’indi-
quer des mesures conservatoires en vertu de l’article 41 du Statut «n’em-
pêche pas la partie qui l’avait introduite [la demande] de présenter une
nouvelle demande fondée sur des faits nouveaux»;

44. Considérant que, pour se prononcer sur la présente demande en
indication de mesures conservatoires, la Cour n’est appelée à statuer sur
aucune question relative à sa compétence pour connaître du fond; et
considérant qu’une décision rendue en la présente procédure ne préjuge
en rien aucune question de ce genre ni aucune question relative au fond et
qu’elle laisse intact le droit des Gouvernements grec et turc de faire valoir
leurs moyens en ces matières;

45. Considérant, eu égard à la position prise par le Gouvernement
turc dans ses observations communiquées à la Cour le 26 août 1976 selon
laquelle la Cour n’a pas compétence pour connaître de la requête grecque,
qu'il est nécessaire de résoudre en premier lieu la question de la compé-
tence de la Cour en l’espèce ;

46. Considérant qu’étant donné ce qui précède la Cour ne peut faire
droit, au stade actuel de la procédure, à la demande formulée par le
Gouvernement turc dans ses observations communiquées à la Cour le
26 août 1976 et tendant à ce que l’affaire soit rayée du rôle,

14
MER ÉGÉE (ORDONNANCE 11 IX 76) 14

En conséquence,
La Cour

Dit, par douze voix contre une, que les circonstances, telles qu’elles
se présentent actuellement 4 la Cour, ne sont pas de nature 4 exiger
l’exercice de son pouvoir d’indiquer des mesures conservatoires en vertu
de l’article 41 du Statut;

Décide que les pièces écrites porteront d’abord sur la question de la
compétence de la Cour pour connaître du différend;

Et réserve la fixation des délais pour le dépôt desdites pièces ainsi que la
suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le onze septembre mil neuf cent soixante-seize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement grec et au Gouverne-
ment turc.

Le Président,
(Signé) E. JIMÉNEZ DE ARÉCHAGA.

Le Greffier,
(Signé) S. AQUARONE.

M. JIMENEZ DE ARECHAGA, Président, M. NAGENDRA SINGH, Vice-
Président, MM. Lacus, Morozov, Rupa, MOsLer, ELIAS et TARAZI,
juges, joignent à l’ordonnance les exposés de leur opinion individuelle.

M. STASSINOPOULOS, juge ad hoc, joint à l'ordonnance l’exposé de son
opinion dissidente.

(Paraphé) E. J. de A.
(Paraphé) S. A.

15
